Citation Nr: 0700641	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-12 521	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a left hip 
disability, to include a total left hip replacement.

3.  Entitlement to service connection for residuals of 
injuries due to exposure to cold weather.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the veteran or his representative, or on the 
Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

On March 29, 2006, the Board issued a decision which denied 
the veteran's claims for service connection herein.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2006, based on a Joint Motion for Remand (Joint 
Motion), the Court issued an Order remanding this case for 
compliance with the Joint Motion.  The Joint Motion found 
that the Board's March 29, 2006 decision precluded effective 
judicial review.  


Accordingly, in order to prevent any denial of due process to 
the veteran, the March 2006 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the March 2006 decision by the Board had never been 
issued.


ORDER

The March 29, 2006 decision of the Board is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

